DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie C. Hodges (Reg. No. 41,843) on 08/05/2022.
In claim 3,
line 1, amend “claim 2” to “claim 1”.

In claim 4,
line 1, amend “claim 2” to “claim 1”.

In claim 18,
line 1, amend “claim 17” to “claim 16”.
REASONS FOR ALLOWANCE
Claims 1, 3-11, 13-16 and 18-20 are allowable. The claims are allowable over the “closest” prior art Wang et al. (US 2009/0025995) (Wang), Hector, JR. et al. (US 2017/0188650) (Hector) and Tenhouten et al. (US 2020/0114573) (Tenhouten).
	Wang discloses an energy-absorbing hood assembly having a sandwich structure ([0005]). The hood assembly is sufficiently sized and shaped to provide a closure panel suitable for covering and protecting an engine compartment ([0027]). The hood assembly is attached to an outer hood panel, wherein the hood assembly includes a rippled core layer ([0028]). The core layer includes a corrugated profile ([0011]).
	However, Wang does not disclose or suggest the walls of the core layer (i.e., micro-elements) have a collection of properties including a length, overall thickness, shape, material composition, density and porosity defining a micro-element configuration, wherein the micro-element configuration varies across at least one of an in-plane and out-of-plane direction, as presently claimed.
Hector discloses a cover covering a covered object including an inner surface of the cover facing the object and spaced from the object, and an outer surface of the cover opposite the inner surface ([0003]). A local energy absorber is operatively attached to the inner surface cover and is sandwiched between the cover and covered object ([0003]). The local energy absorber comprises an energy absorbing core layer including a matrix of open cells defining hollow tubes having a first open end and a second open end ([0052]).
However, Hector does not disclose or suggest the walls of the cells (i.e., micro-elements) have a collection of properties including a length, overall thickness, shape, material composition, density and porosity defining a micro-element configuration, wherein the micro-element configuration varies across at least one of an in-plane and out-of-plane direction, as presently claimed.
Tenhouten discloses a panel and other components used in transport structures ([0001]). The panel includes an additively manufactured (AM) honeycomb core having a matrix of cells ([0117]). The stiffness of the AM core is optimized to vary across the AM core in one or more directions for supporting expected load conditions ([0160]). Tenhouten discloses the AM core is further optimized to provide values for one or more of a varying stiffness, rigidity, flexibility, ductility, density, energy absorption and crush across one or more portions of the AM core for supporting the expected load conditions (Claim 10).
However, Tenhouten does not disclose or suggest the walls of the cells (i.e., micro-elements) have a collection of properties including a length, overall thickness, shape, material composition, density and porosity defining a micro-element configuration, wherein the micro-element configuration varies across at least one of an in-plane and out-of-plane direction, as presently claimed.
Therefore, Wang, Hector and Tenhouten, either alone or in combination do not disclose or suggest the present invention. 
Further, Applicant’s amendments to the Drawings overcome the Objections to the Drawings of record and the amendments to claims 1, 11 and 16 overcomes the 35 U.S.C. 112(b) rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784